In re Boyette, Sammy Lee; — Plaintiff(s); applying for writ of certiorari and/or review; Office of Workers’ Compensation, District IE Nos. 91-07522, 94-00840; to the Court of Appeal, Second Circuit, Nos. 27980-CA, 27981-CA.
Granted in part; denied in part. Case remanded to the hearing officer to hold a hearing to determine whether claimant has dependents who rely on the compensation award for their support, in which case said compensation shall be made payable and transmitted to the legal guardian of the minor dependent or other person designated by the hearing officer. Otherwise, denied.
BLEICH, J., not on panel; recused.